Digitally signed by
                                                                          Reporter of Decisions

                        Illinois Official Reports
                                                                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                                                                          Date: 2019.10.07
                                Appellate Court                           16:04:04 -05'00'




                  In re Estate of Ivy, 2019 IL App (1st) 181691



Appellate Court     In re ESTATE OF MARJORIE IVY, Deceased (Christopher Ivy,
Caption             Independent Administrator, Petitioner-Appellee, v. Mordechai
                    Faskowitz, Respondent-Appellant).



District & No.      First District, Third Division
                    Docket No. 1-18-1691



Filed               June 26, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 14-P-2200; the
Review              Hon. Karen O’Malley, Judge, presiding.



Judgment            Reversed and remanded.


Counsel on          Miriam F. Solo, of Chicago, for appellant.
Appeal
                    James R. Carey, Robin D. Maher, and Daniel T. Paluga, of Levin
                    Schreder & Carey, Ltd., of Chicago, for appellee.



Panel               JUSTICE HOWSE delivered the judgment of the court, with opinion.
                    Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the
                    judgment and opinion.
                                             OPINION

¶1       The issue presented in this case is whether a person charged with first degree murder of a
     decedent and found not guilty by reason of insanity (NGRI) is barred by collateral estoppel
     from contesting that he “intentionally and unjustifiably” caused decedent’s death under section
     2-6 of the Probate Act of 1975, commonly known as the Slayer Statute (755 ILCS 5/2-6 (West
     2012)). The Cook County probate court granted petitioner’s motion for summary judgment,
     ruling that the criminal court’s NGRI finding on two counts of first degree murder acts, by way
     of collateral estoppel, to establish that respondent “intentionally and unjustifiably” caused
     Marjorie Ivy’s (Decedent) death, thereby prohibiting him from receiving from Decedent’s
     estate under the Slayer Statute.
¶2       For the following reasons we reverse.

¶3                                        BACKGROUND
¶4                  Relevant History Antecedent the Probate Proceeding at Issue
¶5       On June 7, 2016, respondent Mordechai Faskowitz was found NGRI for the death of his
     girlfriend of 32 years. The events leading up to Decedent’s death are as follows.
¶6       Throughout respondent and Decedent’s relationship, respondent suffered from
     schizophrenia, which had been controlled by medication until June 2013 when respondent
     stopped receiving his psychiatric medication. The pharmacy was unable to read the
     handwriting on his prescription, and despite efforts by respondent and others to obtain a new
     prescription, respondent was without medication until August 2013. Without his medication,
     respondent’s mental health substantially deteriorated. Respondent believed he was in danger
     of being murdered by skinheads, Nazis, and the Mafia because God had chosen him to help
     and protect the helpless and homeless. He believed that Decedent wanted to kill him because
     she was the leader of the skinheads and Satan. At one time, respondent began eating raw rats
     believing it would spread a plague among evil doers. On September 12, 2013, respondent was
     arrested by the Chicago Police Department after he attacked a man walking a pit bull, believing
     the man was a skinhead stalking him. Respondent was placed in the psychiatric ward at
     MacNeal Hospital, where he attacked two people and was considered a danger to others.
     Despite the danger documented at MacNeal, on September 27, 2013, respondent was released
     without medication because he told a doctor that he would not attack anyone if no one attacked
     him.
¶7       On October 9, 2013, respondent went to Decedent’s home with a knife that he had brought
     from his residence. He entered Decedent’s home, called her a monster, threw her on the floor,
     and killed her by stabbing her more than 40 times with the knife. Respondent was arrested in
     connection with Decedent’s death and charged with (1) one count of first degree murder
     pursuant to section 9-1(a)(1) of the Criminal Code of 2012 (Criminal Code) (720 ILCS 5/9-
     1(a)(1) (West 2012)), (2) one count of first degree murder pursuant to section 9-1(a)(2) of the
     Criminal Code (id. § 9-1(a)(2)), and (3) one count of concealment of a homicidal death (id.
     § 9-3.4(a)).




                                                -2-
¶8                                             Criminal Trial
¶9         At his criminal trial, respondent asserted an insanity defense. During the trial, defense’s
       expert, Dr. Roni Seltzberg, opined that, within a reasonable degree of medical and psychiatric
       certainty, respondent was suffering from acute psychotic mental illness, specifically,
       schizophrenia, at the time he killed Decedent, which impaired his judgment to the extent that
       he was not able to appreciate the criminality of his conduct. Dr. Seltzberg testified that
       respondent felt he had to kill Decedent because she was evil and trying to kill him, Orthodox
       Jews, homeless people, and others and God was directing him to do this because it was the
       right thing to do.
¶ 10       Dr. Christina Floreani’s testimony was offered by stipulation. Dr. Floreani opined that
       respondent was legally insane at the time he killed Decedent and was suffering from a mental
       disease and/or defect that resulted in a substantial lack of capacity to appreciate the criminality
       of his conduct. She reported that when respondent was at MacNeal in September 2013 he was
       very psychotic, aggressive, delusional, and not adherent to his medication and was discharged
       without any psychotropic medication. She reported that respondent told her that at the point
       when he killed Decedent he “was already thinking that there were these people running around
       like demons, posing as people, and [he] thought Decedent might be one of these demons.”
¶ 11       Dr. Kristin Schoenback’s testimony was also admitted by stipulation. Dr. Schoenback
       opined that to a reasonable degree of psychological and scientific certainty respondent was
       legally insane at the time of the offense and as a result lacked substantial capacity to appreciate
       the criminality of his conduct.
¶ 12       At the conclusion of the criminal trial, respondent was found not guilty on all counts by
       reason of insanity. During its ruling, the criminal trial judge made the following statements:
               “This case certainly is a tragedy. There’s no question about it. As an aside, I guess it is
               not really relevant to my finding, but I sure hope someone is suing the c*** out of
               MacNeal Hospital. It seems like this could have been prevented. It is a horrible tragedy
               *** three experts telling us that Mr. Faskowitz was insane at the time, the system failed
               him, specifically, MacNeal Hospital failed him by sending him out without any
               medication and thinking that, that was just fine. I do find him not guilty by reason of
               insanity NGRI. *** I am finding him the same on all three counts not guilty by reason
               of insanity.”

¶ 13                             Procedural Posture in Probate Proceedings
¶ 14       Decedent died intestate leaving certain assets of which respondent was named beneficiary
       including an individual retirement account, an annuity, two investment accounts, and the
       “Mordechai Faskowitz Supplemental Care Trust.” On August 1, 2016, petitioner Christopher
       Ivy, Decedent’s nephew and independent administrator of Decedent’s estate, filed a “Petition
       to Disqualify Mordechai Faskowitz From Receiving Benefits Under the Slayer Statute and
       Distribute Assets to Successor Beneficiaries to the Estate of Marjorie G. Ivy,” which was
       subsequently amended on August 25, 2016 (Amended Petition). The Amended Petition and
       related filings seek to disqualify respondent from receiving benefits from Decedent’s estate for
       reasons to include the Slayer Statute (755 ILCS 5/2-6 (West 2012)) because respondent
       “intentionally and unjustifiably” caused Decedent’s death. The Slayer Statute prevents a
       person who intentionally and unjustifiably kills a decedent from receiving property from the
       decedent through inheritance laws or otherwise and states in relevant part as follows:

                                                    -3-
               “A person who intentionally and unjustifiably causes the death of another shall not
               receive any property, benefit, or other interest by reason of the death, whether as heir,
               legatee, beneficiary, joint tenant, survivor, appointee or in any other capacity and
               whether the property, benefit, or other interest passes pursuant to any form of title
               registration, testamentary or nontestamentary instrument, intestacy, renunciation, or
               any other circumstance. The property, benefit, or other interest shall pass as if the
               person causing the death died before the decedent, provided that with respect to joint
               tenancy property the interest possessed prior to the death by the person causing the
               death shall not be diminished by the application of this Section. A determination under
               this Section may be made by any court of competent jurisdiction separate and apart
               from any criminal proceeding arising from the death, provided that no such civil
               proceeding shall proceed to trial nor shall the person be required to submit to discovery
               in such civil proceeding until such time as any criminal proceeding has been finally
               determined by the trial court or, in the event no criminal charge has been brought, prior
               to one year after the date of death. A person convicted of first degree murder or second
               degree murder of the decedent is conclusively presumed to have caused the death
               intentionally and unjustifiably for purposes of this Section.” (Emphases added.) Id.
¶ 15       Respondent, through his agent pursuant to power of attorney, filed an answer to the
       Amended Petition on September 8, 2016.
¶ 16       On September 14, 2016, petitioner filed a reply to respondent’s answer and motion for
       judgment on the pleadings pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS
       5/2-615 (West 2016)) arguing that as a matter of law respondent should be deemed to have
       predeceased Decedent under the Slayer Statute. Following a hearing on petitioner’s section 2-
       615 motion, the trial court denied the motion, finding:
               “only where a person is convicted of murdering the decedent in the first or second
               degree is it necessarily the case that he or she has also ‘intentionally and justifiably’
               [sic] caused the death of the decedent for purposes of the Slayer Statute. [Citation.] In
               all other circumstances, including the instant one, a court must make the determination
               on the particular facts of the case—‘separate and apart from [the] criminal proceeding
               arising from the death ***.’ ”
       The trial court further found that “whether Faskowitz ‘intentionally and unjustifiably’ caused
       the death of Decedent remains a question of material fact that may not be resolved on the
       pleadings; as such, Respondent is entitled to a hearing on the same.”
¶ 17       Thereafter, discovery was undertaken to include the deposition of Dr. Seltzberg wherein
       she recounted statements made to her by respondent as follows: that he brought the knife that
       he used to kill Decedent from his home and let himself into Decedent’s home; that he stabbed
       Decedent repeatedly and cut her neck to make sure she was dead; that prior to the day he killed
       Decedent, respondent thought about killing her; that he killed Decedent because he believed
       that he received a sign from the Lord that killing Decedent was the right thing to do; that he
       killed Decedent believing God wanted him to because Decedent was making his life not worth
       living and because she was teaching skinheads to kill Orthodox Jews; that he killed Decedent
       because he thought she was the leading skinhead and that she was trying to have him killed
       because he recognized a gay rabbi; and that he believed when he heard the air conditioning go
       on while killing Decedent it was a message from God that what he was doing was right and he
       was basically saving the world.

                                                   -4-
¶ 18       On October 25, 2017, petitioner filed a motion for summary judgment pursuant to section
       2-1005 of the Code of Civil Procedure (id. § 2-1005). A response was filed on respondent’s
       behalf on December 7, 2017.
¶ 19       On June 22, 2018, the probate court entered an order granting petitioner’s summary
       judgment motion. In its order, the probate court noted that Illinois Rule of Evidence 201 (eff.
       Jan. 1, 2011) allowed the court to take judicial notice of two facts. The first fact was that
       respondent was charged in the prior criminal case with two counts of first degree murder
       pursuant to sections 9-1(a)(1) and 9-1(a)(2) of the Criminal Code and one count of concealment
       of homicide pursuant to section 9-3.4(a) of the Criminal Code. The second fact the court took
       judicial notice of was the criminal trial judge’s adjudication of respondent as NGRI on all three
       counts.
¶ 20       The trial court set forth the language in section 9-1(a) of the Criminal Code, which states
       that:
                   “(a) A person who kills an individual without lawful justification commits first
               degree murder if, in performing the acts which cause the death:
                        (1) he either intends to kill or do great bodily harm to that individual or another,
                   or knows that such acts will cause death to that individual or another; or
                        (2) he knows that such acts create a strong probability of death or great bodily
                   harm to that individual or another ***.” 720 ILCS 5/9-1(a)(1), (2) (West 2012).
¶ 21       The probate court noted that for the criminal trial judge to find respondent NGRI on each
       count of first degree murder, the prosecution had to prove every element of the offenses beyond
       a reasonable doubt. In finding respondent NGRI, the criminal trial judge made a determination
       as to respondent’s mental state in the criminal proceeding, which the trial court concluded
       constituted an adjudication sufficient to satisfy the Slayer Statute’s requirement that respondent
       “intentionally and unjustifiably” caused Decedent’s death. The probate court further concluded
       that there was a final judgment on the merits in the criminal litigation to which respondent was
       a party and that respondent had a full and fair opportunity to litigate all the relevant issues in
       the criminal trial. Accordingly, the probate court found that collateral estoppel applied to bar
       respondent from relitigating the issue of whether he intentionally and unjustifiably caused
       Decedent’s death, thus preventing respondent from inheriting from Decedent’s estate under
       the Slayer Statute. The probate court entered summary judgment in favor of petitioner.
¶ 22       Respondent timely appealed pursuant to Illinois Supreme Court Rule 304(b)(1) (eff. Mar.
       8, 2016).
¶ 23       This appeal followed.

¶ 24                                            ANALYSIS
¶ 25       On appeal, respondent argues that the trial court erred in applying the doctrine of collateral
       estoppel to find that a NGRI verdict against a defendant effectively creates an irrebuttable
       presumption that the defendant is barred from taking as a beneficiary of a decedent under the
       Slayer Statute. In support of his position, respondent argues that (1) the plain language of the
       statute limits an irrebuttable presumption of intentionally and unjustifiably causing death only
       to convictions of first or second degree murder, (2) the Illinois legislature did not intend for a
       finding of NGRI to be an automatic bar to taking under the Slayer Statute, (3) the trial court’s



                                                     -5-
       application of the doctrine of collateral estoppel was misplaced, and (4) public policy dictates
       against punishing an individual found to be NGRI.
¶ 26       In response, petitioner argues that (1) the trial court correctly found respondent
       intentionally and unjustifiably caused Decedent’s death, preventing him from receiving under
       the Slayer Statute because (a) collateral estoppel applies as a bar to relitigation of the issues of
       respondent’s “intent and justification,” those issues having been resolved in the criminal trial;
       (b) public policy does not prohibit application of the Slayer Statute to persons found NGRI;
       and (c) the Slayer Statute does not require a separate hearing. Petitioner further argues that
       (2) the Slayer Statute should be interpreted as a per se bar against persons found NGRI from
       receiving from their victims. In the alternative, petitioner argues that, (3) even if collateral
       estoppel does not apply, the undisputed facts in this matter demonstrate that respondent’s
       actions in killing Decedent were intentional and unjustifiable under the Slayer Statute.

¶ 27                                        Standard of Review
¶ 28       The parties dispute the applicable standard of review in this matter. Respondent argues that
       the standard of review is de novo, while petitioner posits that a mixed standard is appropriate.
       In general, the Illinois Supreme Court has stated that we review de novo the applicability of
       the collateral estoppel doctrine as a question of law. In re A.W., 231 Ill. 2d 92, 99 (2008).
       However, once the trial court has determined that the threshold requirements for collateral
       estoppel have been met, similar to judicial estoppel, the trial court must determine whether to
       apply the doctrine and has broad discretion, particularly in cases of nonmutual offensive
       collateral estoppel as was employed in this case. See Illinois Health Maintenance Organization
       Guaranty Ass’n v. Department of Insurance, 372 Ill. App. 3d 24, 46-47 (2007). This
       determination requires an exercise of discretion and is reviewed for abuse of discretion.
       Seymour v. Collins, 2015 IL 118432, ¶ 48.
¶ 29       However, as our supreme court has recently stated in Seymour, “where the exercise of that
       discretion results in the termination of the litigation, and that result is brought about via the
       procedural mechanism of a motion for summary judgment, it follows, as well, that we review
       that ruling de novo.” Id. ¶ 49. For summary judgment to apply there must be no genuine issues
       of material fact, nor could a reasonable person draw divergent inferences from the undisputed
       facts. Id. We construe the record strictly against the movant and liberally in favor of the
       nonmoving party. Id.

¶ 30               A Finding of NGRI on a Charge of First Degree Murder Does Not Create an
                            Irrebuttable Presumption Under the Slayer Statute
¶ 31       Having determined the applicable standard of review, we next turn to a potentially
       determinative question on appeal—specifically, whether an adjudication of NGRI of first
       degree murder creates an irrebuttable presumption under the Slayer Statute of intentionally and
       unjustifiably causing death where the statute provides that a person convicted of first or second
       degree murder is conclusively presumed to have caused the death intentionally and
       unjustifiably and is therefore barred from receiving from the decedent. This question arises
       because a person who is adjudicated NGRI, while found not guilty of the underlying charge,
       must have been found by the trier of fact to have committed each element of the charged
       offense beyond a reasonable doubt. 720 ILCS 5/6-2(e) (West 2012). Accordingly, where there
       is an adjudication of NGRI on a charge of first degree murder, the trier of fact necessarily will

                                                    -6-
       have found that the defendant committed each element of first degree murder beyond a
       reasonable doubt. The question for this court is, if under the Slayer Statute a conviction of first
       degree murder creates an irrebuttable presumption that the convicted person “caused the death
       intentionally and unjustifiably,” should it then follow that the same irrebuttable presumption
       should apply to someone, not convicted but adjudicated NGRI of first degree murder, having
       been found beyond a reasonable doubt to have committed all of the elements of the crime?
       Guided by well-established rules of statutory construction, we answer this question in the
       negative.
¶ 32        We review issues of statutory construction de novo. Landis v. Marc Realty, L.L.C., 235 Ill.
2d 1, 6 (2009). The fundamental rule in construing a statute is to ascertain and give effect to
       the legislature’s intent. Id. The best indicator of the legislature’s intent is the language of the
       statute, which must be accorded its plain and ordinary meaning. Id. A statute should be read as
       a whole and construed so that no word, phrase, or section is rendered meaningless or
       superfluous, and we must not depart from the statute’s plain language by reading into it
       exceptions, limitations, or conditions the legislature did not express. People v. Ellis, 199 Ill. 2d
28, 39 (2002). When the language in the statute is clear and unambiguous, the court will apply
       the statute as written without resort to extrinsic aids of statutory construction. Landis, 235 Ill.
2d at 6-7. We are not at liberty to enlarge the scope of a plain provision in order to more
       effectively accomplish the general purpose of the statute. Berwyn Lumber Co. v. Korshak, 34
Ill. 2d 320, 323 (1966); In re Estate of Buehnemann, 25 Ill. App. 3d 1003, 1006 (1975).
¶ 33        As noted above, the Slayer Statute carves out only two specific instances where a person
       is conclusively presumed to have caused the decedent’s death intentionally and unjustifiably
       and is therefore barred from receiving from the decedent. Both instances require a conviction.
       The statute states in pertinent part as follows:
                 “A person convicted of first degree murder or second degree murder of the decedent is
                 conclusively presumed to have caused the death intentionally and unjustifiably for
                 purposes of this Section.” (Emphasis added.) 755 ILCS 5/2-6 (West 2012).
¶ 34        Here the plain language of the Slayer Statute is clear. Only a person “convicted of first
       degree murder or second degree murder of the decedent is conclusively presumed to have
       caused the death intentionally and unjustifiably.” (Emphasis added.) Id. Undefined words in a
       statute must be ascribed their ordinary and popularly understood meaning. People ex rel.
       Department of Public Aid v. Smith, 212 Ill. 2d 389, 397 (2004). “Conviction” is defined as
       “[t]he act or process of judicially finding someone guilty of a crime; the state of having been
       proved guilty.” Black’s Law Dictionary 408 (10th ed. 2014). In contrast our appellate court
       has described an NGRI adjudication as follows:
                 “Simply put, under our system of law, an NGRI verdict is, in all form and substance,
                 an acquittal. *** Ultimately, then, a successful insanity defense and a guilty verdict are
                 mutually exclusive: a defendant found to be insane at the time of the crime’s
                 commission cannot be ‘guilty’ because, pursuant to his mental condition, he cannot
                 make an effective choice regarding his behavior. [Citations.] Therefore, without
                 culpable responsibility, guilt cannot attach and the result is an acquittal.” People v.
                 Harrison, 366 Ill. App. 3d 210, 214 (2006).
¶ 35        If the intention of the legislature was to have an NGRI finding act to conclusively bar an
       individual from receiving from the decedent, it has not stated so. Instead, the Slayer Statute
       expressly provides for a conclusive presumption of having intentionally and unjustifiably

                                                    -7-
       caused death in only two instances—where a person is (1) convicted of first degree murder or
       (2) convicted of second degree murder. The scope of this presumption is free from doubt, and
       thus this court’s only legitimate function is to declare and enforce the statute as enacted.
       Berwyn, 34 Ill. 2d at 323.

¶ 36                                          Collateral Estoppel
¶ 37       Having concluded that an NGRI judgment is not a presumptive bar to receiving from a
       decedent under the Slayer Statute, we now address the narrow question of whether the criminal
       court’s finding respondent NGRI of first degree murder acts to collaterally estop him from
       receiving from Decedent under the Slayer Statute. Given the criminal trial judge’s findings in
       respondent’s case, we do not find the doctrine of collateral estoppel applicable here.
¶ 38       Collateral estoppel is an equitable doctrine whose purpose is to promote fairness and
       judicial economy by barring relitigation of issues already resolved in earlier actions. Du Page
       Forklift Service, Inc. v. Material Handling Services, Inc., 195 Ill. 2d 71, 77 (2001). The
       doctrine applies to civil and criminal cases. People v. Scott, 148 Ill. 2d 479, 555 (1992). The
       minimal threshold requirements for application of collateral estoppel are as follows: (1) the
       issue decided in the prior adjudication is identical to the one presented in the current action,
       (2) there was a final judgment on the merits in the prior adjudication, and (3) the party against
       whom the estoppel is asserted was a party to the prior adjudication or in privity with such a
       party. Talarico v. Dunlap, 281 Ill. App. 3d 662, 665 (1996). For collateral estoppel to apply,
       the factual issue against which the doctrine is interposed must have actually and necessarily
       been litigated and determined in the prior action. Id. Even when this threshold has been met,
       collateral estoppel will not be applied where injustice would result. Id.
¶ 39       The party asserting estoppel bears the heavy burden of showing with certainty that the
       identical and precise issue sought to be precluded in the later adjudication was decided in the
       previous adjudication. Benton v. Smith, 157 Ill. App. 3d 847, 853-54 (1987). Application of
       collateral estoppel must be narrowly tailored to fit the precise facts and issues that were clearly
       determined in the prior judgment. Kessinger v. Grefco, Inc., 173 Ill. 2d 447, 467 (1996). The
       doctrine will not apply if it is not clear that the former judgment or verdict necessarily decided
       the factual question at issue in the subsequent proceeding. Scott, 148 Ill. 2d at 555. Where
       uncertainty exists because more than one distinct factual issue was presented in the prior case,
       estoppel will not be applied. Progressive Land Developers, Inc. v. Exchange National Bank of
       Chicago, 266 Ill. App. 3d 934, 944 (1994). Collateral estoppel cannot be applied based on pure
       speculation as to what the trial court found in the prior case. Anderson v. Financial Matters,
       Inc., 285 Ill. App. 3d 123, 131-32 (1996).
¶ 40       Furthermore, following the United States Supreme Court, our supreme court has stated that
       courts must be more cautious in allowing collateral estoppel to be used offensively to foreclose
       a defendant from litigating an issue the defendant had previously litigated unsuccessfully in
       another action. In re Owens, 125 Ill. 2d. 390, 397-99 (1988). Nonmutual offensive collateral
       estoppel refers to situations where a plaintiff who was not a party to the prior proceeding seeks
       to prevent a defendant from relitigating an issue previously decided. Herzog v. Lexington
       Township, 167 Ill. 2d 288, 295 (1995). In cases, such as the case at bar, where offensive
       nonmutual collateral estoppel is sought, our supreme court has said use of this doctrine brings
       into question considerations of fairness and thus circuit courts must have broad discretion to
       ensure that application of offensive collateral estoppel is not fundamentally unfair to the

                                                    -8-
       defendant, even though the threshold requirements for collateral estoppel are otherwise
       satisfied. Id. at 295-96.

¶ 41                                            Identical Issues
¶ 42        We begin our analysis by examining whether the minimal threshold requirements for
       application of collateral estoppel have been met. As set forth above, the first requirement is
       that the issue decided in the prior adjudication is identical to the one presented in the current
       action. Talarico, 281 Ill. App. 3d at 665.
¶ 43        The issue to be decided in the current action is whether respondent acted “intentionally and
       unjustifiably” in causing Decedent’s death under the Slayer Statute, which states in relevant
       part as follows:
                “A person who intentionally and unjustifiably causes the death of another shall not
                receive any property, benefit, or other interest ***.” (Emphasis added.) 755 ILCS 5/2-
                6 (West 2012).
¶ 44        In order for the issue decided in the prior adjudication to be identical to the one presented
       in the current action, the criminal court would have to have actually and necessarily determined
       that (1) respondent intentionally caused Decedent’s death and (2) that respondent unjustifiably
       caused Decedent’s death. See id.
¶ 45        The probate court noted that, in order to have found respondent NGRI, the criminal court
       was required to first find that the State had proven beyond a reasonable doubt each element of
       the two charged first degree murder offenses. See 720 ILCS 5/6-2(e) (West 2012). The probate
       court stated that, by finding respondent NGRI on all counts, the criminal court necessarily
       found that the State met its burden to prove beyond a reasonable doubt all elements included
       in the charged offenses of first degree murder. From there, the probate court concluded that
       “the issues of intent and lawful justification were litigated during the criminal trial and a
       determination of [respondent’s] mental state was necessary to the court’s verdict.”
¶ 46        Respondent was found NGRI of first degree murder under sections 9-1(a)(1) and 9-1(a)(2)
       of the Criminal Code (id. § 9-1(a)(1), (2)). Sections 9-1(a)(1) and 9-1(a)(2) of the Criminal
       Code provide as follows:
                    “(a) A person who kills an individual without lawful justification commits first
                degree murder if, in performing the acts which cause the death:
                        (1) he either intends to kill or do great bodily harm to that individual or another,
                    or knows that such acts will cause death to that individual or another; or
                        (2) he knows that such acts create a strong probability of death or great bodily
                    harm to that individual or another ***.” (Emphases added.) Id.
¶ 47        The criminal court did not specify whether it found respondent (1) intended to kill
       Decedent or (2) intended to cause Decedent great bodily harm or (3) knew that his acts would
       cause death to Decedent under section 9-1(a)(1), nor did it specify whether under section 9-
       1(a)(2) it found respondent (1) knew that such acts created a strong probability of Decedent’s
       death or (2) knew that such acts created a strong probability of great bodily harm to Decedent.
       This is significant in this case because the criminal court could have found respondent NGRI
       if it only found that respondent intended to cause Decedent great bodily harm (9-1(a)(1)) and
       knew that such acts created a strong probability of great bodily harm to Decedent (9-1(a)(2)).
       Therefore we cannot say the criminal court’s NGRI determination actually and necessarily

                                                     -9-
       adjudicated the question of whether respondent intended to cause Decedent’s death under the
       Slayer Statute.
¶ 48        The different actions that constitute first degree murder are distinguished within the statute
       by the use of the word “or.” See id. Use of the disjunctive “or” marks an alternative indicating
       the various parts of the sentence that it connects are to be taken separately. Elementary School
       District 159 v. Schiller, 221 Ill. 2d 130, 145 (2006). Accordingly, to find respondent NGRI of
       first degree murder under section 9-1(a)(1), the criminal court needed to find that the State had
       proven beyond a reasonable doubt that respondent performed the acts that caused Decedent’s
       death without lawful justification and that when he did so any one of the following was also
       true: (1) he intended to kill Decedent or (2) he intended to do great bodily harm to Decedent
       or (3) he knew that such acts created a strong probability of death to Decedent.
¶ 49        Similarly, to find respondent guilty under first degree murder section 9-1(a)(2) the criminal
       court needed to find that the State had proven beyond a reasonable doubt that respondent
       performed the acts that caused Decedent’s death without lawful justification and that when he
       did so any one of the following was also true: (1) he knew that such acts created a strong
       probability of death to Decedent or (2) he knew that such acts created a strong probability of
       great bodily harm to Decedent.
¶ 50        Therefore when the criminal court found respondent NGRI without specifically finding
       that he intentionally killed Decedent it did not actually and necessarily determine that
       respondent intentionally caused Decedent’s death because an NGRI finding could have
       resulted where only great bodily harm was intended or was the known result of respondent’s
       actions.
¶ 51        This reading of first degree murder is highlighted in People v. Harris, 72 Ill. 2d 16 (1978),
       which analyzed the elements of murder in the context of attempted murder. In Harris our
       supreme court recognized that “ ‘[s]ome crimes, such as murder, are defined in terms of acts
       causing a particular result plus some mental state which need not be an intent to bring about
       that result.’ ” Id. at 27-28 (quoting Wayne R. LaFave & Austin W. Scott, Handbook on
       Criminal Law § 59, at 428 (1972)). The Harris court states that “[t]he crime of murder is thus
       committed not only when a person intends to kill another individual, but also when he intends
       to do great bodily harm ***, or when he knows that his acts create a strong probability of death
       or great bodily harm.” Id. at 23. Accordingly, in the context of attempted murder, where
       defendant must act with an intent to kill, it is not sufficient to show that the accused intended
       to cause serious bodily harm in order to prove attempted murder. Id. at 27; see also People v.
       Trinkle, 68 Ill. 2d 198 (1977) (finding the inclusion of “bodily harm” language in a jury
       instruction improper because it would allow a jury to return an attempted murder guilty verdict
       on evidence that defendant intended only to cause great bodily harm short of death where an
       intent to kill is required for an attempted murder conviction).
¶ 52        More recently in People v. Hopp, 209 Ill. 2d 1 (2004), our supreme court reviewed the
       elements of murder, but this time in the context of conspiracy to commit murder. Referencing
       its decisions in Harris and Trinkle, the court reiterated that a person cannot be guilty of
       attempted murder unless he intended to kill and thus a jury instruction with the lesser intent to
       do great bodily harm under first degree murder (720 ILCS 5/9-1(a)(1) (West 2000)) is
       improper. Hopp, 209 Ill. 2d at 13. Similarly, in cases of conspiracy to commit murder the
       defendant must have intended a killing and, as such, a jury instruction for first degree murder


                                                   - 10 -
       when combined with the instructions on conspiracy must make clear the State’s burden to
       prove defendant intended to kill rather than to do great bodily harm. Id. at 13-14.
¶ 53       Here, as in the context of attempted murder and conspiracy to commit murder, intending
       to cause bodily harm is something very different than intending to kill someone or to cause
       death. See Hopp, 209 Ill. 2d 1; Harris, 72 Ill. 2d 16; Trinkle, 68 Ill. 2d 198.
¶ 54       The probate court relied on our supreme court’s decision in American Family Mutual
       Insurance Co. v. Savickas, 193 Ill. 2d 378 (2000), to support its conclusion that intent and
       justification were necessarily adjudicated in respondent’s criminal trial. We disagree with the
       probate court’s application of Savickas to this case.
¶ 55       Savickas was convicted of first degree murder and was sued by the victim’s estate for
       wrongful death and survival. Id. at 380. Savickas tendered the defense of the suit to his
       insurance provider. Id. However, the insurance policy contract had an exclusion that stated that
       the policy did not apply to “bodily injury ‘expected or intended by any insured.’ ” Id. The
       insurance company sought summary judgment stating that Savickas was collaterally estopped
       by his first degree murder conviction, which necessarily adjudicated the fact that Savickas
       expected or intended the bodily harm to the victim, absolving the insurance company of
       obligation under the policy. Id. at 381. The Savickas court first determined that collateral
       estoppel may be accorded to a prior criminal conviction where the threshold requirements of
       collateral estoppel are met. Id. at 388. The court went on to determine that Savickas’s first
       degree murder criminal conviction estopped Savickas from arguing that his conduct in causing
       bodily injury was not expected or intentional. Id. at 388-89. Specifically, the court stated that
       by finding Savickas guilty of first degree murder pursuant to sections 9-1(a)(1) and 9-1(a)(2)
       of the Criminal Code, he was found either to have “intended to kill the victim, or at least to
       have known that his acts created a strong probability of death or great bodily harm” and that
       this finding “establishe[d] that he intended or expected the results of his actions, the issue in
       the declaratory judgment action.” (Internal quotation marks omitted.) Id.
¶ 56       The Savickas case can be distinguished. In Savickas, the issue in the insurers’ declaratory
       judgment action was whether the bodily injury was expected or intended by Savickas because
       the insured’s conduct causing expected or intended harm was excluded from coverage in the
       insurance contract. Id. Our question is a different one—whether respondent intentionally and
       unjustifiably caused the death of Decedent—which requires a different analysis. As explained
       above, the criminal court in this case did not adjudicate the question of whether respondent
       intentionally and unjustifiably caused decedent’s death with its judgment finding defendant
       NGRI on both counts of first degree murder because the court could have made this finding
       believing respondent intended to cause Decedent great bodily harm and knew that such acts
       created a strong probability of great bodily harm to Decedent. Therefore the criminal court
       did not actually or necessarily find the respondent intended to cause the decedent’s death.
¶ 57       Therefore we find the minimum threshold requirements for application of the doctrine of
       collateral estoppel have not been met and, thus, the doctrine is inapplicable to the facts of this
       case. See Talarico, 281 Ill. App. 3d at 665.

¶ 58                            Summary Judgment as a Matter Of Law
¶ 59      Petitioner argues that, even if collateral estoppel does not apply, this court should
       nevertheless find that the Slayer Statute bars respondent from receiving from Decedent as a
       matter of law.

                                                   - 11 -
¶ 60        The purpose of summary judgment is to determine whether any genuine issues of material
       fact exist, not to decide factual issues. Commonwealth Eastern Mortgage Co. v. Williams, 163
Ill. App. 3d 103, 108 (1987). A motion for summary judgment is only properly granted if the
       pleadings, depositions, admissions on file, affidavits, and exhibits, all being construed liberally
       in favor of the opponent, show that there is no issue of material fact and the moving party is
       entitled to judgment as a matter of law. Id.
¶ 61        Petitioner relies on statements culled from three different sources: (1) respondent’s
       response to petitioner’s request to admit filed in this probate proceeding, (2) testimony from
       Dr. Christina Floreani stipulated to during respondent’s criminal trial concerning statements
       made by respondent to Dr. Floreani, and (3) discovery deposition testimony of Dr. Roni
       Seltzberg during this probate proceeding concerning statements made by respondent to Dr.
       Seltzberg. The statements are as follows:
                    Respondent’s response to petitioner’s request to admit:
                         “Faskowitz stabbed Gayle multiple times with a sharp knife.”
                         “Faskowitz killed Gayle at her residence.”
                    Stipulated testimony of Dr. Christina Floreani at respondent’s criminal trial:
                         “Faskowitz admitted to Dr. Christina Floreani that he ‘took a knife with him to
                    [Gayle’s] apartment with the intent to kill her.’ ” (Emphasis omitted.)
                         “Faskowitz admitted to Dr. Floreani that ‘I came into the [Decedent’s] house. I
                    had the keys. I thought she had changed the locks, but she didn’t. She was just
                    sitting there. I called her a monster, *** and I killed her.’ ”
                    Testimony from the discovery deposition of Dr. Roni Seltzberg in this probate
                proceeding:
                         “Faskowitz admitted to Dr. Roni Seltzberg that he brought the knife that he used
                    to kill Gayle from his home to her home and let himself into Gayle’s home.”
                         “Faskowitz admitted to Dr. Seltzberg that he stabbed Gayle repeatedly and cut
                    her neck to make sure she was dead.”
                         “Faskowitz admitted to Dr. Seltzberg that prior to killing Gayle, Faskowitz
                    came to believe that Gayle was ‘evil’ and that she was a ‘skinhead.’ ”
                         “Faskowitz admitted to Dr. Seltzberg that prior to the day that Faskowitz
                    actually killed Gayle, he had thought about killing her.”
                         “Faskowitz admitted to Dr. Seltzberg that he killed Gayle because he believed
                    that ‘he had received a sign from the Lord that it would be the right thing for to
                    [sic] him to kill [Gayle].’ ”
                         “Faskowitz admitted to Dr. Seltzberg that he killed Gayle because he believed
                    that God wanted him to kill Gayle because ‘she was making my life not worth
                    living’ and because ‘she was teaching Skinheads to kill people born Orthodox Jews
                    because they are like dogs and not humans so you can kill them if the opportunity
                    arises.’ ”
                         “Faskowitz admitted to Dr. Seltzberg that he killed Gayle because he thought
                    ‘she was a leading Skinhead’ and that she was ‘trying to have me killed because I
                    recognized a gay rabbi.’ ”



                                                   - 12 -
                       “Faskowitz admitted to Dr. Seltzberg that that [sic] he believed that when he
                   heard the air conditioning go on during the killing of Gayle it ‘meant that what he
                   was doing was right, a message from God that this was good as he was basically
                   saving the world.’ ”
¶ 62       Petitioner takes the position that these facts are judicial admissions, cannot be contradicted
       under the theory of judicial estoppel, and establish that respondent intentionally and
       unjustifiably caused Decedent’s death thereby precluding him from receiving from Decedent
       under the Slayer Statute. Petitioner’s argument rests on the theory that the aforementioned
       statements constitute judicial admissions by respondent.

¶ 63                                        Judicial Admissions
¶ 64       A judicial admission is a deliberate, clear, unequivocal statement by a party concerning a
       concrete fact within that party’s knowledge. North Shore Community Bank & Trust Co. v.
       Sheffield Wellington LLC, 2014 IL App (1st) 123784, ¶ 102. The effect of a judicial admission
       is to withdraw a fact from issue, making it unnecessary for the opposing party to introduce
       evidence in support thereof. Freedberg v. Ohio National Insurance Co., 2012 IL App (1st)
110938, ¶ 31. Judicial admissions include admissions made in pleadings, testimony in open
       court, stipulations, and in response to requests to admit. Dremco, Inc. v. Hartz Construction
       Co., 261 Ill. App. 3d 531, 536 (1994). Once made, a judicial admission may not be contradicted
       in a motion for summary judgment. Freedberg, 2012 IL App (1st) 110938, ¶ 31. Courts will
       not apply the doctrine of judicial admissions to bar claims or defenses where there was other
       evidence to support such a claim or defense. Hurley v. Phillips, 54 Ill. App. 2d 386, 388-90
       (1964).
¶ 65       In order for testimony to be binding, it must be peculiarly within the knowledge of the
       deponent. Hansen v. Ruby Construction Co., 155 Ill. App. 3d 475, 482 (1987). Accordingly,
       the witness must be in a position to know the fact about which he is testifying. Eidson v.
       Audrey’s CTL, Inc., 251 Ill. App. 3d 193, 196 (1993). Judicial admissions only apply when a
       party’s testimony, taken as a whole, is unequivocal. Dunning v. Dynegy Midwest Generation
       Inc., 2015 IL App (5th) 140168, ¶ 50. When analyzing whether testimony is equivocal, the
       court must consider the whole testimony, as the determination depends on an evaluation of all
       the testimony not just a part of it. Id.; Installco, Inc. v. Whiting Corp., 336 Ill. App. 3d 776,
       788 (2002).

¶ 66                   Testimony of Dr. Roni Seltzberg and Dr. Christina Floreani
¶ 67       Petitioner argues that Dr. Seltzberg’s deposition testimony in this probate proceeding and
       Dr. Floreani’s stipulated trial testimony in the criminal proceeding concerning statements made
       to each of them by respondent should constitute a judicial admission as to respondent’s
       statements. We do not agree that such testimony is subject to the judicial admission rule for
       the reasons set forth below.
¶ 68       Dr. Seltzberg’s discovery deposition testimony in this matter cannot constitute a judicial
       admission as to statements respondent made to Dr. Seltzberg. Illinois Supreme Court Rule 212
       (eff. Jan. 1, 2011) governs the purposes for which a discovery deposition may be used. Rule
       212 provides that an admission made by a party at a pretrial deposition that is deliberate,
       detailed, and unequivocal as to matters within the party’s knowledge will conclusively bind
       the party-deponent and he will not be heard to contradict the admission. Commonwealth

                                                   - 13 -
       Eastern Mortgage Co., 163 Ill. App. 3d at 108-09. The judicial policy behind this rule is that,
       once a party has given sworn testimony, he should not be allowed to commit perjury and
       change his testimony to avoid the consequences of the prior testimony. Id. at 109.
¶ 69        However, the deposition statements offered by petitioner here are not respondent’s under
       oath deposition statements, but those of Dr. Seltzberg concerning statements made to her by
       respondent. Different evidentiary rules apply to the use of deposition testimony of a party
       versus a nonparty. In re Estate of Rennick, 181 Ill. 2d 395, 408 (1998). The deposition of a
       party may contain admissions that are an exception to the rule excluding hearsay, while the
       deposition of a nonparty witness is hearsay generally admissible only for impeachment
       purposes. Id. Respondent’s statements to Dr. Seltzberg may not constitute hearsay pursuant to
       Illinois Rule of Evidence 801(d)(2) (eff. Oct. 15, 2015) as an admission by a party opponent;
       however, Dr. Seltzberg’s testimony concerning what respondent said to her does not turn
       respondent’s statements into judicial admissions. Instead, such an admission is an evidentiary
       admission subject to explanation and contradiction by other evidence. See Elliott v. Industrial
       Comm’n, 303 Ill. App. 3d 185, 187 (1999).
¶ 70        With respect to Dr. Floreani’s stipulated statements in the criminal trial, it must be noted
       that the stipulation was only as to what Dr. Floreani would testify to if she were called as a
       witness in the criminal trial. “ ‘[A] stipulation as to the testimony *** a witness would give if
       called, although it may constitute evidence of the facts covered, is not an admission of the truth
       of such testimony and does not prevent a party from attacking it as he might attack the
       testimony itself, had it been given.’ ” People v. Harris, 2015 IL App (4th) 140696, ¶ 36
       (quoting United States v. Spann, 515 F.2d 579, 583 (10th Cir. 1975)).
¶ 71        Dr. Seltzberg and Dr. Floreani are not parties to this litigation. Even if the doctors were
       considered experts in this probate proceeding, such witness testimony is not subject to the
       judicial admission rule where the testimony is not sufficiently clear, deliberate, and
       unequivocal. Mitsias v. I-Flow Corp., 2011 IL App (1st) 101126, ¶ 55. Looking at each
       doctor’s testimony in its entirety, there are a number of statements that suggest respondent’s
       statements to the doctors, which petitioner seeks to classify as judicial admissions, were
       something other than clear, deliberate, and unequivocal. Dr. Floreani’s stipulated testimony
       included the statement that at the time of Decedent’s death respondent was legally insane
       experiencing acute psychosis, etiologically based in the mental disease of schizophrenia.
       Respondent’s condition may have impacted respondent’s ability to accurately report the events
       surrounding Decedent’s death. Moreover, as part of her stipulated testimony, Dr. Floreani
       would testify that respondent stated to her “[a]t that point, I was already thinking that there
       were these people running around like demons, posing as people, and I thought Gayle might
       be one of these demons” creating uncertainty as to who or what respondent believed he was
       interacting with. As to Dr. Seltzberg’s testimony, on the two occasions respondent met with
       the doctor and described the events surrounding Decedent’s death, Dr. Seltzberg testified she
       believed respondent to be fairly coherent but still delusional at their first meeting and
       respondent had paranoid delusions and other psychotic interpretations of things that were
       happening around him at the second meeting. Respondent reported to Dr. Seltzberg that he
       believed his killing Decedent was self-defense. Respondent also reported that he believed
       Decedent was trying to kill him or have him killed. Dr. Seltzberg testified that she did not think
       respondent thought of Decedent as a person because he referred to people as being demons.
       Moreover, respondent’s statements sought to be introduced as judicial admissions were not


                                                   - 14 -
       peculiarly within either doctor’s knowledge. See Hansen, 155 Ill. App. 3d at 482. Neither Dr.
       Floreani nor Dr. Seltzberg was present when Decedent was killed. Even if they had been
       present, they could not know what was in respondent’s mind at the time.

¶ 72                          Respondent’s Responses to Request to Admit
¶ 73       Having determined that statements made by respondent to Drs. Seltzberg and Floreani are
       not judicial admissions, we address respondent’s responses to petitioner’s request to admit,
       which do constitute judicial admissions. Richard v. Nederlander Palace Acquisition, LLC,
       2015 IL App (1st) 143492, ¶ 34. The two judicial admissions are as follows:
                   “[Gayle’s] death resulted from Faskowitz stabbing her multiple times with a sharp
              knife.”
                   “The stabbing and death occurred at Ivy’s residence ***.”
¶ 74       These two statements, while judicial admissions, do not establish as a matter of law that
       respondent intentionally and unjustifiably caused Decedent’s death. They say nothing about
       respondent’s intentions or whether any justification exists for respondent’s conduct. Thus,
       these admissions alone are insufficient to bar respondent from receiving as a matter of law
       under the Slayer Statute.

¶ 75                                           Judicial Estoppel
¶ 76        Petitioner argues that judicial estoppel should be applied to respondent’s admissions.
       Judicial estoppel is an equitable doctrine intended to protect the integrity of the judicial process
       by prohibiting parties from deliberately taking a contrary position to one the litigant took and
       benefited from in an earlier proceeding. Seymour, 2015 IL 118432, ¶ 36. This doctrine is an
       extraordinary one that should be applied with caution. Id. ¶ 39 (citing Construction Systems,
       Inc. v. FagelHaber, LLC, 2015 IL App (1st) 141700, ¶ 38). There are five prerequisites
       generally required to invoke judicial estoppel, as follows: the party to be estopped must have
       (1) taken two positions (2) that are factually inconsistent (3) in separate judicial or quasi-
       judicial administrative proceedings, (4) intended for the trier of fact to accept the truth of the
       facts alleged, and (5) have succeeded in the first proceeding and received some benefit from
       it. Id. ¶ 37. The doctrine of judicial estoppel is invoked by the court at its discretion. Id. ¶ 41.
¶ 77        As set forth above, aside from respondent’s responses to petitioner’s request to admit, none
       of the statements presented by petitioner constitute judicial admissions. We also note that some
       of the statements relied on by petitioner in his judicial estoppel argument were not made in a
       separate judicial proceeding as required for judicial estoppel to apply. Id. ¶ 37. Specifically,
       respondent’s responses to petitioner’s request to admit and Dr. Seltzberg’s deposition
       testimony both were made during this probate matter. Therefore judicial estoppel cannot apply.
       As to the stipulated criminal trial testimony of Dr. Floreani, as discussed supra, the statements
       made by respondent to the doctor were in and of themselves contradictory as to whether
       respondent intentionally and unjustifiably caused Decedent’s death, and therefore judicial
       estoppel cannot be appropriately applied even if the statements were judicial admissions.
       Moreover, a stipulation as to expert testimony merely dispenses with evidentiary proof of their
       testimony to include qualifications, examinations, and diagnosis and do not amount to a factual
       admission. People v. Pettit, 97 Ill. App. 3d 692, 697 (1981); Harris, 2015 IL App (4th) 140696,
       ¶ 36.


                                                    - 15 -
¶ 78        Judicial estoppel is inapplicable even if we look generally at respondent’s having
       successfully raised an insanity defense in the criminal trial. A verdict of NGRI establishes two
       facts: (1) that defendant committed the act that constitutes the criminal offense, in this case
       first degree murder, and (2) that he committed the act because of mental illness. People v.
       Wells, 294 Ill. App. 3d 405, 407 (1998) (citing Jones v. United States, 463 U.S. 354, 363
       (1983)), not followed as dicta on other grounds by People v. Harrison, 226 Ill. 2d 427, 434
       (2007). As explained in the context of collateral estoppel, a general finding that respondent
       committed the act that constitutes first degree murder but is nonetheless NGRI does not equate
       to an adjudication as to respondent’s intent under the Slayer Statute. Accordingly, as with
       collateral estoppel, respondent’s insanity defense in his criminal trial is not a factually
       inconsistent position to respondent’s claim here that he did not intentionally and unjustifiably
       cause Decedent’s death.
¶ 79        Finally, petitioner argues that he is entitled to summary judgment as a matter of law because
       respondent failed to introduce competent evidence to dispute the facts establishing that he
       intended to cause Decedent’s death. We disagree.
¶ 80        Summary judgment is a drastic measure and should only be granted where the movant’s
       right to judgment is clear and free from doubt. McGinley Partners, LLC v. Royalty Properties,
       LLC, 2018 IL App (1st) 171317, ¶ 33. The party moving for summary judgment bears the
       initial burden of proof by either (1) affirmatively showing that some element of the case must
       be resolved in his favor or (2) establishing that there is an absence of evidence to support the
       nonmoving party’s case. Id. Where plaintiff is the moving party, he must establish through the
       pleadings and supporting documents the validity of his factual position on all of the contested
       elements of the cause of action. Performance Food Group Co. v. ARBA Care Center of
       Bloomington, LLC, 2017 IL App (3d) 160348, ¶ 18. Once the moving party satisfies its initial
       burden of production, the burden of production shifts to the nonmoving party to present
       evidence to establish that there are genuine issues of material fact and/or that the moving party
       is not entitled to summary judgment as a matter of law. Id. We construe the record strictly
       against the movant and liberally in favor of the nonmoving party. Seymour, 2015 IL 118432,
       ¶ 42.
¶ 81        Petitioner moved for summary judgment and bears the initial burden of establishing
       through pleadings and supporting documents all of the essential elements of his claim that were
       not admitted by respondent. Performance Food Group Co., 2017 IL App (3d) 160348, ¶ 18.
       Here petitioner must establish that respondent “intentionally and unjustifiably” caused
       Decedent’s death. Upon review of the pleadings and all supporting documents presented by
       petitioner, there remains a factual dispute as to whether respondent intentionally caused
       Decedent’s death.
¶ 82        Petitioner argues that under the intent standard in Dougherty v. Cole, 401 Ill. App. 3d 341,
       348 (2010), respondent intentionally and unjustifiably caused Decedent’s death because he
       was cognizant that he was killing Decedent. Dougherty, cited by petitioner, is factually
       dissimilar to the instant case. In Dougherty the probate court specifically noted that the
       decedent’s murder was unjustifiable, and neither party argued otherwise. Id. at 346. Further
       the defendant testified he knew the person he beat and stabbed was the decedent and he knew
       he was trying to kill the decedent when he grabbed the knife and stabbed her. Id. at 346-47.
       Similarly, in Laborers’ Pension Fund v. Miscevic, 880 F.3d 927, 936 (7th Cir. 2018), there
       was a finding by the criminal court that the defendant intended to murder the decedent without

                                                   - 16 -
       justification. No such findings or testimony exist from respondent’s criminal trial, and there
       was no testimony during the probate proceedings.
¶ 83       Moreover, we note that even petitioner’s contention that respondent was cognizant that he
       was killing Decedent is contradicted by petitioner’s own supporting documents, which
       internally create an issue of fact. For example, Dr. Seltzberg’s deposition indicates it was not
       clear that respondent was even capable of accurately reporting on the events that transpired at
       the time of Decedent’s death because at the time of this reporting respondent was still
       delusional or had other psychotic interpretations of things that were happening around him.
       Nevertheless, when asked if respondent understood he was killing Decedent, both Drs.
       Seltzberg and Floreani reference the fact that respondent may have believed Decedent was not
       Decedent, but a demon. Dr. Seltzberg also referenced respondent’s belief that he was acting in
       self-defense.
¶ 84       Petitioner, in further support of his argument for summary judgment as a matter of law,
       cites People v. Medrano, 271 Ill. App. 3d 97, 103-04 (1995), which provides that “[t]here is a
       presumption of an intent to kill where one voluntarily commits an act, the natural tendency of
       which is to destroy another’s life.” The theory behind this presumption is that “since every
       sane man is presumed to intend all the natural and probable consequences flowing from his
       own deliberate acts it follows that if one wilfully does an act the direct and natural tendency of
       which is to destroy another’s life, the natural and irresistible conclusion, in the absence of
       qualifying facts, is that the destruction of such other person’s life was intended.” (Emphasis
       added.) People v. Coolidge, 26 Ill. 2d 533, 537 (1963). While the law presumes that all persons
       are sane, this presumption serves no useful purpose when the issue of the defendant’s insanity
       is clearly raised and even more so in the instant case where respondent’s insanity has been
       adjudicated by the criminal court. People v. Dwight, 368 Ill. App. 3d 873, 879 (2006).
¶ 85       Under the facts before us, the question of whether respondent “intentionally” caused
       Decedent’s death for purposes of the Slayer Statute remains a question of material fact that
       cannot be resolved as a matter of law. Accordingly summary judgment is not appropriate.

¶ 86                                         CONCLUSION
¶ 87      For the foregoing reasons, the judgment of the circuit court of Cook County is reversed,
       and this case is remanded for further proceedings consistent with this opinion.

¶ 88      Reversed and remanded.




                                                   - 17 -